          Case 1:17-cr-00630-ER Document 378 Filed 05/24/21 Page 1 of 1




                                                                    May 21, 2021
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)
               Mark Scott Sentencing Schedule and Submissions

Dear Judge Ramos:

        Counsel for Mr. Scott submits this letter to respectfully request an adjournment of Mr.
Scott’s sentencing date until the first half of September 2021. At present, his sentencing hearing
is scheduled for June 14, 2021 at 3:30 P.M. Mr. Scott is currently undergoing testing and
treatment for several serious medical conditions, and requires through the summer for this
treatment to continue. Among other things, he is expected to go undergo surgery in August.

      If the Court is amenable, the Government’s forfeiture reply and the parties’ sentencing
submissions would be reset accordingly in function of the new sentencing date:

   x   Government Forfeiture Reply Brief: due three weeks before sentencing;
   x   Defense Sentencing Submission: due two weeks before sentencing;
   x   Government Sentencing Submission: due one week before sentencing.

        The Government consents to this request but has requested that the Court be informed
that the Government plans to oppose any additional request for adjournment.


                                                            Respectfully Submitted,
Sentencing is adjourned to September 15, 2021,
at 10:00 a.m. The revised briefing schedule is              /s Arlo Devlin-Brown
APPROVED.                                                   Arlo Devlin-Brown
SO ORDERED.
                                                            David M. Garvin
                                                            200 South Biscayne Boulevard
                                                            Suite 3150
                                                            Miami, FL 33131
          5/24/2021                                         (305) 371-8101
